DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 48-50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hong U.S. Patent Application 20150370906 in view of Van Rooyen U.S. Patent Application 20160306922, and further in view of Pierce U.S. Patent Application 20110288832.
Regarding claim 48, Hong discloses a method for constructing a hierarchical bloom tree data structure using a computing system, comprising: 
assigning, using the computing system, the node of each of the plurality of data sets into leaf bloom filters; constructing and layering, using the computing system, parental bloom filters to create the hierarchical bloom tree data structure having a root node, a plurality of intermediate nodes, and a plurality of leafs; wherein the bloom filters are organized within the bloom tree data structure in a hierarchical manner beginning with a root bloom filter, continuing with a plurality of intermediate bloom filters, and ending with a plurality of leaf bloom filters (paragraph [0011]: Each of the leaf BFSs includes a bloom filter indicating identifier information that is stored in the identifier/locator mapping table associated with the leaf BFS, and each of remaining BFS, except for the leaf BFSs, includes a bloom filter for a child BFS; paragraph [0015]: transferring a reply message having locator information for the identifier included therein to a parent BFS from the child BFS having the calculated bloom filter value; see fig. 1 for tree structure, root node 110, intermediate nodes 120-1 and 120-2, leafs 130-1… 130-5); 
wherein each intermediate bloom filter and the root bloom filter is a parent bloom filter associated with a node of the hierarchical bloom filter tree data structure such that each parent bloom filter has two downstream child bloom filters (see fig. 1 BFS root node 110, intermediate nodes 120-1 have two downstream child bloom filters); and 
wherein each bloom filter includes a set of nodes such that each parent bloom filter incorporates the subset of nodes of each of its children bloom filters and the root bloom filter incorporates the entire collection of nodes (see fig. 1 for tree structure); and 
store, using the computing system, the hierarchical bloom tree data structure in a memory (paragraph [0011]: a parent BFS recursively searches the bloom filter for the child BFS and transfers the locator query message to the leaf BFS associated with the identifier/locator mapping table having locator information for the identifier stored therein).
Hong discloses all the features with respect to claim 48 as outlined above. However, Hong fails to disclose obtaining, using the computing system, a plurality of experimental biomolecule sequence data sets having a plurality of sequence reads; breaking, using the computing system, each of the plurality of experimental biomolecule sequence data sets into k-mers; assigning, using the computing system, the k-mers of each of the plurality of experimental biomolecule sequence data sets into filters; wherein each leaf includes an experimental set of sequence data; a binary node explicitly. 
Van Rooyen discloses obtaining, using the computing system, a plurality of experimental sequence data sets having a plurality of sequence reads; breaking, using the computing system, each of the plurality of experimental biomolecule sequence data sets into k-mers (paragraph [0144]: the reference sequence is broken into equivalent k-mer length portions and those portions and their location are inserted by an algorithm into the hash table at those locations in the table to which they map according to a hashing function; paragraph [0354]: both the reference sequence and the reads of the pile up may be broken down into k-mers, e.g., 10 or 20 or more bases long, and can be thread into a graph generation processor, starting from the first unique k-mer); 
assigning, using the computing system, the k-mers of each of the plurality of experimental sequence data sets into leaf (paragraph [0685]: such an assembly graph may be a k-mer graph, where each node represents a k-mer; paragraph [0181]: a prefix and/or suffix tree is a data structure that is built up from the reference genome, such that each link from a parent node to a child node is labeled or associated with a nucleotide or sequence of nucleotides; paragraph [0236]:  a leaf node is reached in the tree-like data structure, the leaf or last-accessed tree node indicating one or more positions in the reference genome from which the read may have originated).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong’s to process sequence data as taught by Van Rooyen, to increase sequencing throughput rates at low cost.
Hong as modified by Van Rooyen discloses all the features with respect to claim 48 as outlined above. However, Hong as modified by Van Rooyen fails to disclose experimental biomolecule sequence data sets and a binary node explicitly. 
Pierce discloses experimental biomolecule sequence data sets (paragraph [0023]: decomposing a target secondary structure of a nucleic acid molecule into a tree having leaves and nodes, wherein the decomposition takes place at splice points within duplex stems of the target secondary structure; designing a nucleotide sequence for each leaf within the binary tree),
and a binary node (paragraph [0063]: By performing a binary tree decomposition of the target secondary structure s, each parent structure within a duplex stem of the test molecule is decomposed into smaller nodes on the binary tree).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong and Van Rooyen’s to process binary tree as taught by Pierce, to design a nucleic acid sequence that will adopt target structure.

Regarding claim 49, Hong as modified by Van Rooyen and Pierce discloses the method of claim 48, wherein each bloom filter comprises a bit vector having a length and a set of hash functions that map the k-mers to bits in the bit vector (Hong’s paragraph [0034]: A bloom filter (BF), which is a data structure for expressing information on membership of elements belonging to a particular group as a simple bit-vector, is commonly used as a pre-filter for determining whether a particular input value corresponds an element belonging to a group; Van Rooyen’s paragraph [0194]: where 2 bits are selected to represent each nucleotide, e.g., such as where A=00, C=01, G=10, and T=11, a seed of 20 nucleotides×2 bits per nucleotide=a 40 bit (5 byte) vector, e.g., number. Where the seed length may be 28 nucleotides in length, the digital, e.g., binary, representation of the seed may be a 56 bit vector). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong’s to process sequence data as taught by Van Rooyen, to increase sequencing throughput rates at low cost; and combine Hong and Van Rooyen’s to process binary tree as taught by Pierce, to design a nucleic acid sequence that will adopt target structure.

Regarding claim 50, Hong as modified by Van Rooyen and Pierce discloses the method of claim 48, wherein the k-mers are a length selected from 17, 18, 19, 20, 21, 22, 23, 24, or 25 nucleotides (Van Rooyen’s paragraph [0354]: both the reference sequence and the reads of the pile up may be broken down into k-mers, e.g., 10 or 20 or more bases long, and can be thread into a graph generation processor, starting from the first unique k-mer). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong’s to process sequence data as taught by Van Rooyen, to increase sequencing throughput rates at low cost; and combine Hong and Van Rooyen’s to process binary tree as taught by Pierce, to design a nucleic acid sequence that will adopt target structure.

Regarding claim 53, Hong as modified by Van Rooyen and Pierce discloses the method of claim 48, wherein the hierarchical bloom tree data structure is used to detect a candidate chimeric biomolecule sequence the plurality of experimental sets of sequence data (Van Rooyen’s paragraph [0145]: perform sequence alignments between a string of the subject's query genomic sequence and a string of the reference genomic sequence whereby instead of comparing the entire genomic sequences, one with the other, segments of a selection of possible lengths are compared; Pierce’s paragraph [0023]: decomposing a target secondary structure of a nucleic acid molecule into a tree having leaves and nodes, wherein the decomposition takes place at splice points within duplex stems of the target secondary structure; designing a nucleotide sequence for each leaf within the binary tree). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong’s to process sequence data as taught by Van Rooyen, to increase sequencing throughput rates at low cost; and combine Hong and Van Rooyen’s to process binary tree as taught by Pierce, to design a nucleic acid sequence that will adopt target structure.

Claim 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Hong U.S. Patent Application 20150370906  in view of Van Rooyen U.S. Patent Application 20160306922, in view of Pierce U.S. Patent Application 20110288832, and further in view of Houldsworth U.S. Patent Application 20140235458.
Regarding claim 51, Hong as modified by Van Rooyen and Pierce discloses experimental sets of sequence data (Van Rooyen's paragraph [0354]: both the reference sequence and the reads of the pile up may be broken down into k-mers, e.g., 10 or 20 or more bases long, and can be thread into a graph generation processor, starting from the first unique k-mer). However, Hong as modified by Van Rooyen and Pierce fails to disclose experimental sets of sequence data is derived from a sequencing experiment on a neoplasm.
Houldsworth discloses experimental sets of sequence data is derived from a sequencing experiment on a neoplasm (paragraph [0109]: Next-generation sequencing of the genetic material will result in a collection of individual sequences corresponding to individual nucleic acids in the genetic material. As used herein, the term "read" refers to the sequence of a DNA fragment obtained after sequencing; paragraph [0189]: In order to develop an aCGH-based decision tree algorithm for classifying renal cortical neoplasms, publicly available whole genome copy number profiles from TCGA including a total of 629 malignant RCC specimens (489 ccRCC, 75 pRCC and 65 chrRCC) was considered).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong, Van Rooyen and Pierce’s to sequence from neoplasm as taught by Houldsworth, to facilitate diagnosis.

Regarding claim 52, Hong as modified by Van Rooyen and Houldsworth discloses the method of claim 51, wherein the sequencing experiment on the neoplasm is derived from The Cancer Genome Atlas (TCGA) (Houldsworth’s paragraph [0189]: In order to develop an aCGH-based decision tree algorithm for classifying renal cortical neoplasms, publicly available whole genome copy number profiles from TCGA including a total of 629 malignant RCC specimens (489 ccRCC, 75 pRCC and 65 chrRCC) was considered).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Hong, Van Rooyen and Pierce’s to sequence from neoplasm as taught by Houldsworth, to facilitate diagnosis.

Allowable Subject Matter

Claims 1-47 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is about obtaining a plurality of discordant biomolecule sequence read pairs each having a genetic distance between each read greater than a defined threshold, wherein a discordant read pair signifies the possibility of a fusion junction of a chimeric biomolecule; obtaining a plurality of unaligned biomolecule reads that did not align to a reference sequence index as determined by an alignment score, each unaligned read having a paired read; classifying each read pair having an unaligned read as ‘consistent’ if able to align to a fusion junction sequence in a fusion index and ‘inconsistent’ if only one read is able to align to a fusion junction sequence in the fusion index, wherein the fusion index comprises a plurality of discordant read pairs; classifying each read pair having an unaligned read as ‘artifactual’ if able to align to an indel sequence in an indel index, wherein the indel index comprises a set of indel sequences for each fusion junction sequence of the fusion index; fitting a generalized linear model (GLM) for each read, including the ‘consistent’, ‘inconsistent’ and ‘artifactual’ read pairs, to estimate each read's probability that its alignment to a fusion junction sequence was due to an artifact, wherein each read's probability is predicted by alignment score, mapping quality, and the amount of junction overlap; generating a cumulative probability score for each fusion junction sequence by aggregating each read's estimated probability; assigning a junction score to each fusion junction by comparing the cumulative probability score for each fusion junction to a null junction score distribution; assigning an empirical p value for each fusion junction by its junction score to an empirical p value null, wherein the empirical p value reflects the likelihood that the fusion junction is an artifact; and producing a report of at least one fusion junction with its assigned empirical p value.
Downing 20120208706, Brown 20120072123 and Perez 20140065620 combined cannot discloses these limitations perfectly. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 2-38 depend on claim 1, are allowed based on same reason as claim 1.

Claim 39 is about obtaining a hierarchical bloom filter tree data structure incorporating a number of compressed bloom filters; wherein the bloom filters are organized within the bloom tree data structure in a hierarchical manner beginning with a root bloom filter, continuing with a plurality of intermediate bloom filters, and ending with a plurality of leaf bloom filters; wherein each leaf includes an experimental set of sequence data; wherein each intermediate bloom filter and the root bloom filter is a parent bloom filter associated with a binary node of the hierarchical bloom filter tree data structure such that each parent bloom filter has two downstream child bloom filters; and wherein each bloom filter includes a set of k-mers such that each parent bloom filter incorporates the subset of k-mers of each of its children bloom filters and the root bloom filter incorporates the entire collection of k-mers; obtaining at least one biomolecule sequence query that includes at least one candidate chimeric biomolecule sequence; breaking each of the at least one biomolecule sequence queries into a set of k-mers; applying the at least one biomolecule sequence query to the hierarchical bloom filter tree data structure starting with the root bloom filter; and wherein the k-mers of the at least one biomolecule sequence query are queried at each parent node by determining whether the k-mers of the at least one biomolecule sequence query are present in the parent node associated bloom filter; wherein a positive match between the k-mers of the at least one biomolecule sequence query and the k-mers of the parent node associated bloom filter results in a query of the two downstream child bloom filters; and wherein no match between the k-mers of the at least one biomolecule sequence query and the k-mers of the parent node associated bloom filter results in pruning the two downstream children bloom filters and their progeny; detecting the at least one candidate chimeric biomolecule sequence in at least one experimental set of sequence data, wherein a positive match between the k-mers of the at least one biomolecule sequence query and the k-mers of a particular leaf provides that the at least one candidate chimeric biomolecule sequence of the associated with the at least one biomolecule sequence query exists within the experimental set of sequence data associated with the particular leaf; and producing a report indicating the detection of the at least one candidate chimeric biomolecule sequence in the at least one experimental set of sequence data.
Hong 20150370906, Van Rooyen 20160306922 and Pierce 20110288832 combined cannot discloses these limitations perfectly. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claim 40-47 depend on claim 39, are allowed based on same reason as claim 39.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616